Citation Nr: 0026994	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as being due to nicotine 
dependence.

3.  Entitlement to service connection for peripheral artery 
disease, to include as being due to nicotine dependence.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965 and from September 1966 to February 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal was docketed at the Board in 1999.  

The first three issues listed on the title page will be 
addressed in the decision below.  The fourth issue listed on 
the title page, i.e., that bearing on service connection for 
bilateral hearing loss, will be addressed in a remand 
appearing at the end of the decision.


FINDING OF FACT

The claims for service connection for nicotine dependence, 
for arteriosclerotic heart disease, to include as being due 
to nicotine dependence, and for peripheral artery disease, to 
include as being due to nicotine dependence, are, in each 
instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for nicotine dependence, 
for arteriosclerotic heart disease, to include as being due 
to nicotine dependence, and for peripheral artery disease, to 
include as being due to nicotine dependence, are, in each 
instance, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Nicotine Dependence

II.  Arteriosclerotic Heart Disease

III.  Peripheral Artery Disease

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I-III is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well-grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I-III are, 
in any instance, well grounded.

Service connection may be granted for disability that is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

(Nicotine Dependence)

Service medical records are entirely negative as to reference 
to tobacco use or residuals thereof.

The report of a private consultation examination, conducted 
in March 1997, indicates that the veteran quit smoking six 
years earlier.  Diagnosis was unstable angina.  Coronary 
artery disease and peripheral vascular disease were among the 
diagnoses on a March 1997 private medical record.  An April 
1997 private medical record indicates that the veteran did 
not smoke

In correspondence dated in November 1997, the RO informed the 
veteran that it required additional information in order to 
process his claim regarding use of tobacco products during 
service.  The RO informed the veteran that he needed to 
furnish his tobacco use history and medical evidence showing 
disabilities resulting from tobacco use, the date and place 
of treatment and the name of the physician who first treated 
him for each condition; and medical evidence that established 
a connection between his use of tobacco products in service 
and his claimed disabilities.  The RO advised the veteran to 
submit the requested evidence within 60 days from issuance of 
the correspondence

In response to the November 1997 RO correspondence, the 
veteran sent a VA Form 21-4138 received the same month.  In 
this statement he reported that he experimented with smoking 
as a teen, but started daily smoking in 1961 in basic 
training.  He currently had heart disease, and had a 
quadruple bypass, and peripheral arterial disease that, his 
doctors advised, were due to smoking.  The veteran said he 
stopped smoking in December 1992.  Also in November 1997, the 
veteran submitted a VA Form 21-4138, on which he reported 
that he started smoking in February 1961, stopped smoking in 
December 1992 and smoked one and one-half packs of cigarettes 
per day while on active duty.  He reported that he did not 
smoke prior to entering service.  The veteran further 
indicated that he smoked up to two and one half packs of 
cigarettes per day, for approximately one year.

A January 1999 private hospital record describes the 
veteran's social history as "noncontributory".  Further, it 
indicates that he smoked one pack of cigarettes per day for 
thirty-five years and stopped smoking approximately six years 
ago.

The veteran asserts that, while he "experimented with 
smoking" as a teenager, he began to smoke on a "daily" basis 
in 1961 while he was in service.  He contends, in essence, 
that he presently has nicotine dependence due to service.  
The record shows that his claim in this regard was received 
in November 1997.  Initially, the Board observes that the 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998), to 
be codified at 38 U.S.C. § 1103, prohibits the granting of 
service connection for diseases or causes of death based upon 
the use of tobacco products in claims filed after June 9, 
1998.  However, because the veteran's claim for service 
connection for nicotine dependence and residuals of tobacco 
use was received before June 9, 1998, his claim is not 
precluded by the new statute.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See VA Undersecretary for Benefits 
(USB) Letter 20-97-14 (July 24, 1997).  Therefore, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  With regard to the 
question as to whether the veteran acquired a dependence on 
nicotine during service, the determination of whether a 
veteran is dependent on nicotine is a medical issue.  See 
VAOPGCPREC 19-97 (May 13, 1997).  Further, in a case where, 
as a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
the decision would have to be made whether the post-service 
usage of tobacco products was the proximate cause of the 
disability or death upon which the claim is predicated.  Id. 
+

Ignoring whether the veteran began smoking in service, 
however, the Board would emphasize that, while nicotine 
dependence is a disease for VA compensation purposes, see USB 
Letter 20-97-14 (July 24, 1997), there is no medical evidence 
assessing the veteran (who apparently discontinued smoking in 
the early 1990's) as presently having nicotine dependence.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has nicotine dependence 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
nicotine dependence.  In view of such consideration, then, a 
plausible claim for service connection for nicotine 
dependence is not presented.  See Epps, supra.  Accordingly, 
such claim, as was determined by the RO, is not well 
grounded.  38 U.S.C.A. § 5107(a).  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).


(Arteriosclerotic Heart Disease)

The veteran asserts that he presently has arteriosclerotic 
heart disease due to service, possibly as a result of 
nicotine dependence that he avers he acquired therein.  In 
this regard, service medical records are negative for any 
reference to heart disease.  Subsequent to service, the 
record reflects that the veteran was assessed as having 
coronary artery disease in the mid-1990s.  However, such 
assessment is many years after the veteran's separation from 
service, which consideration precludes an award of service 
connection therefor (i.e., for coronary 
artery/arteriosclerotic heart disease) on a presumptive 
basis.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  There is, in addition, no evidence 
relating the veteran's coronary artery disease to nicotine 
dependence (the latter not being shown, in any event, whether 
or not traceable to service), which consideration precludes 
service connection for arteriosclerotic heart disease due to 
nicotine dependence.  See VAOPGCPREC 19-97 (May 13, 1997).  
Given the foregoing observations, then, a plausible claim for 
service connection for arteriosclerotic heart disease, to 
include as being due to nicotine dependence, is not 
presented.  Accordingly, such claim, as was determined by the 
RO, is not well grounded.  38 U.S.C.A. § 5107(a).

(Peripheral Artery Disease)

The veteran asserts that he presently has peripheral 
artery/vascular disease (PVD) due to service, possibly as a 
result of nicotine dependence that he avers he acquired 
therein.  In this regard, service medical records are 
negative for any reference to PVD.  Subsequent to service, 
the record reflects that the veteran was assessed as having 
PVD, for which bypass grafting involving each lower extremity 
was accomplished under non-VA auspices in 1999, in the mid-
1990's.  Without evidence of PVD in service (or any evidence 
otherwise relating the veteran's PVD to service), however, 
direct service connection therefor is not in order.  There 
is, in addition, no evidence relating the veteran's PVD to 
nicotine dependence (the latter, to reiterate, not being 
shown, in any event, whether or not traceable to service), 
which consideration precludes service connection for PVD due 
to nicotine dependence.  See VAOPGCPREC 19-97.  In view of 
the foregoing analysis, then, a plausible claim for service 
connection for PVD, to include as being due to nicotine 
dependence, is not presented.  Accordingly, such claim, as 
was determined by the RO, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for nicotine dependence, 
for arteriosclerotic heart disease, to include as being due 
to nicotine dependence, and for peripheral artery disease, to 
include as being due to nicotine dependence, is, in each 
instance, denied.

REMAND

Concerning his claim for service connection for bilateral 
hearing loss, the Board observes, based on the findings 
obtaining in conjunction with an audiogram administered the 
veteran by VA in March 1998, that he presently has hearing 
loss for VA purposes (see 38 C.F.R. § 3.385 (1999)) in each 
ear.  Service medical records are silent for any reference to 
hearing loss and the record is, at present, negative for any 
evidence otherwise relating the veteran's bilateral hearing 
loss to service.  However, in conjunction with his 
examination by VA in March 1998, the veteran related having 
experienced ear infections (which are in fact documented in 
service medical evidence) in service.  Thereafter, in an item 
(VA Form 21-4138) received at the RO in November 1998, he 
related that an audiologist at the VA Medical Center in 
Fargo, North Dakota, had advised him that his "hearing 
problems today" are traceable to, in essence, scar tissue 
associable with his inservice ear infections.

The Board notes that VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to a claim 
that is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) and 
Grivois v. Brown, 6 Vet. App 136, 140 (1994).   In fact, VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, if a claimant's application for benefits is 
incomplete, VA shall notify him of the evidence necessary to 
complete the application. 38 U.S.C.A. § 5103(a).  An 
application is incomplete if VA is put on notice of the 
likely existence of competent evidence that would, if true, 
be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

Inasmuch as the foregoing has been brought to VA's attention 
(and since the RO has apparently not yet initiated pertinent 
assistance, addressed below, to the veteran), the Board is of 
the opinion that the veteran should be given an opportunity 
to procure a statement from such VA audiologist to such 
effect before the Board further considers his claim for 
service connection for bilateral hearing loss.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the veteran to 
procure, and thereafter submit to the RO, 
a statement from the VA audiologist by 
whom he was seen at the VA Medical Center 
in Fargo, North Dakota, bearing on a 
relationship between the veteran's 
service tenure and his presently assessed 
bilateral hearing loss.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page.

3.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


	




 

